I agree with the majority that the trial court did not modify the child support amount, but only modified the manner in which it was paid. Essentially, the trial court denied appellant's motion for modification. A perusal of the record shows that appellant did not present enough evidence to justify an increase in child support. Therefore, the trial court did not error in denying said modification. Implicit in the original agreement of the parties is that the Two Hundred Dollars ($200.00) per month deviation is to be used for transportation expenses incurred by appellee for visitation. Because of the lack of an explicit order by the trial court on that point, I find that the trial court should have designated the reason for the Two Hundred Dollar ($200.00) per month deviation since that has never been done. If, in fact, it is so that appellee will pay all or part of the transportation expenses for visitation, then it should be made clear that that is the reason for the deviation. In addition, the trial court should make a specific order as to who is responsible for what portion of the transportation expenses. I am not recommending a reverse and remand on this point, but did want to indicate that the lack of explicitness may only lead to future disagreements between the parties and litigation.